WILLIAMS LAW GROUP, P.A. 2503 W. Gardner Ct. Tampa FL 33611 Phone:813-831-9348 Fax:813-832-5284 e-mail:wmslaw@tampabay.rr.com May 2, 2011 Dana Brown United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: Moving Box, Inc. Registration Statement on Form S-1 Amendment No. 5. File No. 333-168738 Dear Mr. Brown: We have filed on EDGAR the above Amendment No. 5. We have attached a Response Table to this correspondence detailing our responses to the comments. Thank you for your consideration. Sincerely, /s/MICHAEL T. WILLIAMS, ESQ. Michael T. Williams, Esq. 1 Comment Number Explanation 1.
